Order filed July 19, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00100-CV
                                  __________

                  IN THE INTEREST OF J.W., A CHILD


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. FM08817


                                     ORDER
       In this accelerated parental-termination appeal, the mother’s court-appointed
trial counsel filed a notice of appeal on the mother’s behalf. The trial court
subsequently granted trial counsel’s motion to withdraw and appointed Brittany
Scaramucci to represent the mother in this appeal. We abated this appeal on June 21,
2018, based upon Scaramucci’s failure to file a docketing statement or a brief despite
the directives of this court. At that time, we directed the trial court to conduct a
hearing to determine whether the mother wished to prosecute this appeal and, if so,
whether new counsel should be appointed in Scaramucci’s stead. The trial court did
so, and this case was reinstated. We now abate the appeal again.
        At the hearing, Scaramucci informed the trial court that she would file her
client’s brief by July 11, 2018, and the trial court ordered Scaramucci to do so. The
trial court did not replace Scaramucci with other appellate counsel due to the
additional delay that could cause.1 However, Scaramucci did not comply with the
trial court’s order and, as of this date, she still has not filed a brief in this appeal.
Therefore, we abate this appeal and now direct the trial court to appoint new counsel
to represent the mother in this appeal. The district clerk is directed to immediately
file a supplemental clerk’s record in this court containing any order entered by the
trial court with respect to the appointment of counsel. When the supplemental record
is filed, the appeal will be reinstated.
        The appeal is abated.


                                                           PER CURIAM


July 19, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2




        1
         We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition by October 9, 2018, which is 180 days after the notice of
appeal was filed in this case. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2